Illinois Official Reports

                                       Appellate Court



                            In re Shru. R., 2014 IL App (4th) 140275



Appellate Court           In re: Shru. R. and Shre. R., Minors, THE PEOPLE OF THE
Caption                   STATE OF ILLINOIS, Petitioner-Appellee, v. SASHIKALA
                          RAMACHANDRAN, Respondent-Appellant.


District & No.            Fourth District
                          Docket No. 4-14-0275


Filed                     August 25, 2014


Held                       The trial court’s order terminating respondent’s parental rights to her
(Note: This syllabus two children was not against the manifest weight of the evidence,
constitutes no part of the including evidence that respondent allowed the children to be sexually
opinion of the court but abused, that she returned to India without the children, and that the
has been prepared by the children were in a loving and safe home with foster parents who
Reporter of Decisions wanted to be a permanent part of the children’s lives.
for the convenience of
the reader.)


Decision Under            Appeal from the Circuit Court of McLean County, No. 12-JA-71; the
Review                    Hon. Kevin P. Fitzgerald, Judge, presiding.



Judgment                  Affirmed.


Counsel on                John P. O’Brien (argued), of Robert Varney & Associates, of
Appeal                    Bloomington, for appellant.

                          Jason Chambers, State’s Attorney, of Bloomington (Patrick Delfino,
                          David J. Robinson, and Kathy Shepard (argued), all of State’s
                          Attorneys Appellate Prosecutor’s Office, of counsel), for the People.
     Panel                     JUSTICE TURNER delivered the judgment of the court, with opinion.
                               Justices Holder White and Steigmann concurred in the judgment and
                               opinion.


                                                OPINION


¶1         In July 2012, the State filed a petition for adjudication of wardship with respect to Shru. R.
       and Shre. R., the minor children of respondent, Sashikala Ramachandran. The trial court
       entered a temporary custody order granting custody to the Department of Children and Family
       Services (DCFS). In October 2013, the State filed a petition to terminate respondent’s parental
       rights. In January 2014, the court found respondent unfit. In March 2014, the court found it in
       the minors’ best interest that respondent’s parental rights be terminated.
¶2         On appeal, respondent argues the trial court erred in terminating her parental rights. We
       affirm.

¶3                                           I. BACKGROUND
¶4         In July 2012, the State filed a petition for adjudication of wardship with respect to Shru. R.,
       born in 1997, and Shre. R., born in 2000, the minor children of respondent. The petition listed
       the minors’ father, Ramachandran Rishnamoorthy, as being deceased in November 2010. The
       petition alleged the minors were abused pursuant to section 2-3(2)(iii) of the Juvenile Court
       Act of 1987 (Juvenile Court Act) (705 ILCS 405/2-3(2)(iii) (West 2012)) in that respondent
       allowed Kankaraj Sheelam to commit sex offenses against the minors despite the minors’
       disclosure that the abuse was occurring. The petition also alleged the minors were abused
       pursuant to section 2-3(2)(v) of the Juvenile Court Act (705 ILCS 405/2-3(2)(v) (West 2012))
       in that respondent inflicted excessive corporal punishment on at least one occasion by
       repeatedly striking Shre. R., causing her nose to bleed. The trial court found probable cause
       existed for the filing of the petition and placed temporary custody with DCFS.
¶5         In October 2012, the trial court found the minors were abused based on respondent
       repeatedly striking Shre. R., causing her nose to bleed. In its November 2012 dispositional
       order, the court found respondent unfit and unable to care for, protect, train, educate, supervise,
       or discipline the minors and placement with her was contrary to the health, safety, and best
       interest of the minors because she had been incarcerated since July 30, 2012, and had not been
       able to participate in recommended services. The court made the minors wards of the court and
       placed custody and guardianship with DCFS.
¶6         In December 2012, a jury found respondent guilty of permitting sexual abuse of a child
       (720 ILCS 5/11-9.1A(a) (West 2012)) in McLean County case No. 12-CF-701. In September
       2013, defendant was sentenced to 48 months’ probation.
¶7         In October 2013, the State filed a petition to terminate respondent’s parental rights. The
       State alleged respondent was unfit because she failed to (1) maintain a reasonable degree of
       interest, concern, or responsibility as to the minors’ welfare (750 ILCS 50/1(D)(b) (West


                                                    -2-
       2012)); (2) protect the children from conditions within their environment injurious to their
       welfare (750 ILCS 50/1(D)(g) (West 2012)); and (3) make reasonable progress toward the
       return of the minors to her within nine months after the adjudication of abuse (750 ILCS
       50/1(D)(m)(ii) (West 2012)).
¶8         In January 2014, the trial court held a hearing on the State’s petition. Respondent did not
       appear. The State indicated it would not pursue the reasonable-progress ground of unfitness.
       Cassidy Williams, formerly a case manager at Children’s Home and Aid, testified she became
       involved with the minors’ case in July 2012. It was recommended that respondent undergo
       counseling, but Williams stated respondent refused to admit any knowledge of the abuse of her
       daughter. Williams stated such an admission was important to foster visitation with the minors.
       Williams stated one of the minors told respondent about the abuse and that her response was
       that the minor had “to do things that you don’t like to do,” as it would lead to a better life in the
       United States and a college education.
¶9         Lindsey Libunao, a case manager at Children’s Home and Aid, testified respondent did not
       show up for a child and family team meeting and a permanency hearing in October 2013.
       Libunao went to respondent’s apartment and, upon entering via the unlocked door, found it
       empty save for a bucket and an umbrella. Libunao was able to confirm in November 2013 that
       respondent had left the United States and had gone to India. Libunao stated the minors
       consistently indicated their preference to stay in their current placement and she believed it
       would not be in their best interest to return to India.
¶ 10       Following arguments, the trial court found the State proved the allegations in its petition by
       clear and convincing evidence and found respondent unfit. The court then proceeded to the
       best-interest hearing.
¶ 11       The best-interest report indicated the minors were in the same foster home, where they are
       loved and appreciated. Both have formed strong bonds with their family and expressed a strong
       desire to stay in their care. The foster family has shown a commitment to providing a safe,
       loving, and nurturing environment for both minors.
¶ 12       Attached to the best-interest report was a document written by the minors’ foster parents.
       Therein, they stated they were “committed to providing a permanent lifetime family” for the
       minors. However, they noted “the option of foster-to-independence is the only option that
       provides college education financial aid.” Because of their financial situation and their desire
       for the girls to succeed in the long term, they asked for the opportunity to choose the
       foster-to-independence option. While noting Shre. R. was not eligible for this option, the foster
       parents asked that an exception be made so the same choice could be made for both minors. If
       the option was not available, they would like to become the minors’ permanent legal
       guardians. If those two options were not available, they were willing to adopt the minors.
¶ 13       Kaitlin Kuhn, a sexual-abuse therapist, testified she became Shru. R.’s counselor in
       October 2012. Shru. R. had no desire to have a relationship with respondent. Kuhn stated Shru.
       R. felt secure in her foster home and has made relationships and attachments in the community.
       Kuhn also stated her belief that termination would have a positive impact on Shru. R. because
       it would provide needed security and certainty in her life.
¶ 14       Melissa Box, a sexual-abuse therapist, testified she became Shre. R.’s counselor in
       November 2012. Box stated Shre. R. was not surprised respondent returned to India. She was
       okay with having respondent’s parental rights terminated and felt like it would take a weight
       off her shoulders. Box stated termination would provide Shre. R. with “closure and certainty”

                                                     -3-
       in her life. She loves living with her foster family and wants to stay with them. Box stated the
       foster family does an “excellent job” helping Shre. R. participate in faith-based activities. Box
       stated Shre. R. has expressed love for her mother but does not feel safe with her.
¶ 15       Marianne Gross, the minors’ foster mother, testified both girls indicated a desire to stay
       and attend college. She stated the girls have adjusted to the family and made “great strides” in
       becoming more stable.
¶ 16       David Gross, the minors’ foster father, testified he is the associate pastor of student
       ministry at Grace Church. He stated he and his wife “love the girls very much” and they want
       to “provide a permanent family for them.”
¶ 17       Shru. R. testified she is 16 years old. She stated her life is “filled with a lot of joy.” She
       plays tennis, attends the Fellowship of Christian Athletes, and has her driver’s permit. She
       wants to be a social worker and attend the University of Illinois. She has no interest in living
       with or seeing respondent.
¶ 18       Shre. R. testified she wants to stay with her foster family and loves them “very much.” She
       does not want to live with respondent but would be okay visiting with her if she was not living
       in India.
¶ 19       After the hearing was continued, respondent’s counsel indicated respondent had sent an
       e-mail expressing her love for the minors, stating she missed them, and hoping to be able to
       communicate with them via Skype. In counsel’s argument, he stated respondent admitted she
       failed to protect the children.
¶ 20       In March 2014, the trial court found it in the minors’ best interest that respondent’s parental
       rights be terminated. The court appointed DCFS as guardian and ordered the permanency goal
       for the minors as guardianship. This appeal followed.

¶ 21                                            II. ANALYSIS
¶ 22       In the case sub judice, respondent does not argue the trial court erred in finding her unfit.
       Instead, she argues the court erred in concluding it was in the minors’ best interest that her
       parental rights be terminated. We disagree.
¶ 23       “Courts will not lightly terminate parental rights because of the fundamental importance
       inherent in those rights.” In re Veronica J., 371 Ill. App. 3d 822, 831, 867 N.E.2d 1134, 1142
       (2007) (citing In re M.H., 196 Ill. 2d 356, 362-63, 751 N.E.2d 1134, 1140 (2001)). “Even if a
       parent has been found unfit to have custody of a child, it does not necessarily follow that the
       parent cannot remain the child’s legal parent with attendant rights and privileges.” In re M.S.,
       302 Ill. App. 3d 998, 1003, 706 N.E.2d 524, 528 (1999). However, once the trial court finds the
       parent unfit, “all considerations must yield to the best interest of the child.” In re I.B., 397 Ill.
       App. 3d 335, 340, 921 N.E.2d 797, 801 (2009). When considering whether termination of
       parental rights is in a child’s best interest, the trial court must consider a number of factors
       within “the context of the child’s age and developmental needs.” 705 ILCS 405/1-3(4.05)
       (West 2012). These include the following:
                “(1) the child’s physical safety and welfare; (2) the development of the child’s identity;
                (3) the child’s familial, cultural[,] and religious background and ties; (4) the child’s
                sense of attachments, including love, security, familiarity, continuity of affection, and
                the least[-] disruptive placement alternative; (5) the child’s wishes and long-term goals;
                (6) the child’s community ties; (7) the child’s need for permanence, including the need

                                                     -4-
               for stability and continuity of relationships with parent figures and siblings; (8) the
               uniqueness of every family and child; (9) the risks related to substitute care; and (10)
               the preferences of the person available to care for the child.” In re Daphnie E., 368 Ill.
               App. 3d 1052, 1072, 859 N.E.2d 123, 141 (2006).
       See also 705 ILCS 405/1-3(4.05)(a) to (j) (West 2012).
¶ 24       A trial court’s finding that termination of parental rights is in a child’s best interest will not
       be reversed on appeal unless it is against the manifest weight of the evidence. In re Anaya J.G.,
       403 Ill. App. 3d 875, 883, 932 N.E.2d 1192, 1199 (2010). A decision will be found to be
       against the manifest weight of the evidence in cases “where the opposite conclusion is clearly
       evident or where the findings are unreasonable, arbitrary, and not based upon any of the
       evidence.” In re Tasha L.-I., 383 Ill. App. 3d 45, 52, 890 N.E.2d 573, 579 (2008).
¶ 25       Here, respondent argues the trial court erred in its best-interest determination because there
       was no available adoptive placement for the minors. However, the minors’ foster parents were
       a potential adoptive placement if other options were not available. Moreover, and as
       respondent admits, the lack of an adoptive placement does not per se require a finding that it is
       not in a child’s best interest to terminate parental rights. In fact, and as the State points out,
       appellate courts have upheld findings that termination was in the child’s best interest even
       though no adoptive home was immediately available. See In re D.M., 336 Ill. App. 3d 766,
       775, 784 N.E.2d 304, 312 (2002) (affirming termination by noting the trial court “properly
       concluded that the children’s need for a long-term, stable relationship outweighed the
       necessity of an available adoptive home immediately upon termination of respondent’s
       parental rights”); In re Tashika F., 333 Ill. App. 3d 165, 170-71, 775 N.E.2d 304, 308 (2002)
       (affirming termination even though the likelihood of adoption was slim, since so was the
       likelihood the respondent could care for the minor); In re B.S., 317 Ill. App. 3d 650, 665, 740
       N.E.2d 404, 416 (2000) (stating, “[t]hough the current availability of an adoptive home is one
       of the considerations when deciding whether termination of a parent’s rights is in the best
       interests of a child, it is not the only one”), overruled on other grounds, In re R.C., 195 Ill. 2d
       291, 304, 745 N.E.2d 1233, 1241 (2001).
¶ 26       The evidence in this case indicates the lack of an adoptive goal did not weigh against
       termination. As the above cases find, the lack of an adoptive home is only one factor to take
       into consideration, and “the better alternative” may be to give the children the permanency
       they need and deserve through continued involvement with the foster family, even if no
       adoption is available. See B.S., 317 Ill. App. 3d at 665, 740 N.E.2d at 417. Here, the minors’
       foster family did not foreclose the possibility of adoption but sought different options in hopes
       of maximizing the minors’ opportunity of receiving financial aid for college.
¶ 27       Respondent argues the trial court overlooked the progress she made and that she took
       responsibility for what transpired with the minors. She contends continuing her parental rights
       would not pose any harm to the minors in their current foster placement. She also argues
       termination of her parental rights was not necessary to maintain continuity and permanence for
       the minors.
¶ 28       Contrary to respondent’s claims, she did not make progress during the history of this case.
       She refused to admit she knew about the abuse of the minors, even when told visitation and
       progress could not occur without the admission. After the State filed the termination petition,
       respondent disappeared without telling anyone, including the minors, whom she abandoned by
       returning to India. Her purported acknowledgment of responsibility only came via counsel’s

                                                     -5-
       argument at the best-interest hearing. Given respondent’s decision to return to India, it is
       highly unlikely she would be able to return to the United States and be a part of the minors’
       lives in the near future. The minors deserve permanence in their lives, and having an absent
       mother halfway around the world would not provide the certainty and permanence they need.
¶ 29       In her final argument, respondent contends the minors’ wishes and long-term goals, along
       with the preferences of the persons available to care for the children, were factors weighing
       against termination. Respondent states Shru. R. did not expressly state her desire to have
       respondent’s parental rights terminated, despite not wanting contact with her. She points out
       Shre. R. expressed love for her mother and that she misses her. Shre. R. was open to contact
       with her mother in the future. Respondent also notes the foster parents did not consider
       adoption the best option.
¶ 30       We have already addressed the foster parents’ reasons for not considering adoption the
       primary option for the girls. As for the minors, Shru. R. was clear she did not want any contact
       with respondent, even in visitation. Shre. R. testified she did not want to live with respondent
       and “might be okay with” future visits only if respondent was in the United States and taking
       part in her services. The evidence indicates the minors were thriving in a loving and safe home
       with foster parents who wanted to be in their lives on a permanent basis. Considering the
       totality of the evidence and the best interest of the minors, including their need for permanence
       and their stable lifestyle in their current placement, we find the trial court’s order terminating
       respondent’s parental rights was not against the manifest weight of the evidence.

¶ 31                                      III. CONCLUSION
¶ 32      For the reasons stated, we affirm the trial court’s judgment.

¶ 33      Affirmed.




                                                   -6-